Citation Nr: 1717898	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for coronary artery disease (CAD) evaluated as 30 percent disabling from May 22, 2012 to March 26, 2013, and evaluated as 60 percent disabling from March 26, 2013 to July 20, 2014. 

3.  Entitlement to an effective date earlier than August 17, 2012 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney-at-Law




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  

By way of background, in regard to the increased rating for PTSD, as the September 2015 Board decision waived the timelines of the substantive appeal with respect to a June 2009 rating decision, in which the RO, in relevant part, denied service connection for PTSD, the June 2009 rating decision has remained on appeal.  In a December 2012 rating decision, the RO awarded service connection for PTSD and assigned a 50 percent disability rating, effective June 29, 2012.  In a July 2013 rating decision, the RO determined that it was clear and unmistakable error to assign a 50 percent rating for PTSD in the December 2012 rating decision and rather a 30 percent rating evaluation was warranted.  The RO determined that as the change did not affect the Veteran's current compensation rate, a proposal of the reduction was not required.  In February 2015, the RO assigned a 70 percent disability rating for PTSD, effective January 21, 2015.  Implementing, the September 2015 Board decision, in an October 2015 rating decision, the RO granted an effective date of February 25, 2009 for service connection for PTSD.  Subsequently, in a December 2015 rating decision, the RO assigned a 70 percent disability rating, effective February 25, 2009.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision.

Regarding an increased rating for CAD, in the April 2013 rating decision, the RO granted a 30 percent rating for CAD, effective May 22, 2012 and a 60 percent rating, effective March 26, 2013.  While the Veteran in his May 2013 notice of disagreement also disagreed with the assigned 10 percent rating prior to May 22, 2012, in the November 2013 statement of the case the RO explained that the Veteran did not timely perfect his appeal regarding the denial of a rating higher than 10 percent for coronary artery disease (which arose from a November 2010 rating decision) and thus that issue was not in appellate status.
  
In a rating decision in October 2014, the RO granted a maximum 100 percent rating from July 21, 2014 to November 1, 2014.  After the November 2014 remand, in a February 2015 rating decision, the RO awarded a maximum 100 percent disability rating for the Veteran's CAD, effective November 1, 2014.  In turn, as the maximum disability rating for CAD has been awarded from July 21, 2014, this matter is not on appeal from that date as the benefit sought has been granted in full as of July 21, 2014.  Nevertheless, although the RO stated in the February 2015 rating decision that this issue was no longer on appeal as the maximum disability rating has been awarded, the maximum disability rating was not awarded throughout the course of the appeal period from May 22, 2012 and, thus, the issue of a higher disability rating prior to July 21, 2014 is still on appeal and, in turn, has been characterized as set forth on the front page of this decision.  

Regarding entitlement to a TDIU, the April 2013 rating decision awarded a TDIU, effective August 17, 2012.  In May 2013, the Veteran expressed his disagreement with the effective date assigned for his award of a TDIU.  In the instant case, because the issue of entitlement to a TDIU is part of the Veteran's increased rating claim, it remains part of the current appeal, especially in light of the Veteran's request for an earlier effective date for the assignment of a TDIU as well as earlier effective date of February 25, 2009 for the grant of service connection for PTSD with a 70 percent disability evaluation form that date.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  Accordingly, at this juncture, Board concludes that it must consider whether a TDIU is warranted prior to August 17, 2012, as part of the Veteran's claim for an increased rating for PTSD dating back to February 25, 2009.  

In November 2014 and September 2015, the Board remanded these issues for further development. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has not been productive of total occupational and social impairment due to symptoms of the type, degree or effect as those expressed in the Rating Schedule for a 100 percent evaluation, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  For the appeal period from May 22, 2012 to March 26, 2013, the Veteran's CAD has not been manifested by more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

3.  For the appeal period from March 26, 2013, to July 20, 2014, the Veteran's CAD has not been shown to be manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  The Veteran was unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities, to include PTSD, from February 25, 2009, forward.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  For the appeal period from May 22, 2012 to March 26, 2013, the criteria for a disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

3.  For the appeal period from March 26, 2013, to July 20, 2014, the criteria for a disability rating in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from, but not before, February 25, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Legal Criteria 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

A.  PTSD

The Veteran's PTSD is rated as 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was originally certified to the Board in July 2014, the previous versions of the regulations including references to DSM-IV apply. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b).  Further, ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the effective date of the award for service connection.

On May 2009 VA PTSD examination, the Veteran reported that he has been married to his wife for 40 years.  He has two children and five grandchildren.  He reported that he has a good relationship with his family.  He reported that he socialized with his friends for golfing, bowling and other activities.  He also went hunting, fishing, and camping.  There was no history of suicide attempts or violence/assaultiveness.  He was retired and remained busy with many activities.  On examination, he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous and his attitude toward the examiner was cooperative and friendly.  His affect was normal and his mood was good, but depressed.   His attention was intact and his thought process and content was unremarkable.  He did not have delusions.  Regarding his judgment and insight, he understood the outcome of his behavior, and understood that he had a problem.  He did not have sleep impairment.  He did exhibit visual hallucinations.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or the presence of homicidal or suicidal thoughts.  His impulse control was good.  There were no episodes of violence.  He maintained his personal hygiene and did not have problems with any activities of daily living.  His recent and remote memory was normal.  Regarding his employment, he retired in September 2008 as a rubber cover operator due to his age or duration of work.  He was not diagnosed with PTSD.  The examiner indicated that there were some PTSD symptoms that were transient and may affect the Veteran's overall functional capacity during periods of stress.     

On November 2009 private psychological evaluation from Affiliates in Psychology, M.C., Ed. D., Consulting Psychologist, noted the Veteran's reports of getting along with his wife "when she doesn't bug me."  He also indicated that he went golfing or bowling, but these activities have been reduced to very rare occurrences.  M.C. concluded that the Veteran was probably capable of most independent adult living skills, but he voluntarily decided to stop virtually all recreational activity in favor of being by himself and "not having to be bugged by anybody."  A mental status consultation revealed that his flow of conversation and thought were within reasonable limits.  He was goal oriented in his general verbal output and had logical associations.  His stream of mental activity appeared to be within normal limits. His articulation and syntax were quite intelligible and his nonverbal communication including his eye contact appeared to be perfectly normal.  He was extremely loud and almost intimidating in his tone.  His affect and mood were anxious with rapid eye movement as well as rapid and jerky general fine motor movements.  There was no preoccupation, compulsion, or delusional behavior.  He made it clear that he did not wish to have virtually any social intercourse with anyone including his wife.  He was alert and oriented, but he revealed some difficulties with maintaining his attentiveness and concentration.   His insight was good, but his judgment "may not be up to par."  The Veteran was diagnosed with PTSD with symptoms of flashbacks, nightmares, and unresolved fear and anxiety.  

M.C. noted that the Veteran functioned somewhat better when he stopped working, but became more of a recluse and would not choose to participate with others.  M.C. found that the Veteran revealed severe difficulty in attempting gainful employment because of his inability to govern his emotions even under ordinary stress and the general problems he has with socia1 adaptation in that he has been literally living his life through his computer and his television set.  He appeared to have some type of a shortened ability to maintain concentration and attentiveness that would interfere with virtually anything that he would have to accomplish under external direction.  His ability to relate to others was getting worse.  He was assigned a GAF score of 52/68.

VA treatment records show ongoing treatment for the Veteran's psychiatric symptoms.  A July 2011 mental status examination showed that the Veteran was casually dressed, well groomed, and pleasant and cooperative.  He had good eye contact with mild psychomotor agitation.  His mood was euthymic, mildly anxious, variable, and somber.  His affect was congruent mood.  He did not have any suicidal or homicidal ideations, paranoia or delusions, intrusive memories, or nightmares.  He did not have auditory of visual hallucinations.  His thought process as well as memory and cognition were not abnormal.  His insight was moderate to fair and his judgement was moderate.  He was diagnosed with depressive disorder and assigned a GAF score of 51.  An addendum included a diagnosis of PTSD.  Mental health outpatient notes from October 2011 through November 21012, reflected that the Veteran continued to struggle with his intrusive memories and emotion's, nightmares, and flashbacks; he was assigned a GAF scores of between 50 and 60.  

On September 2012 VA PTSD disability benefits questionnaire (DBQ), the Veteran and his wife reported that the Veteran exhibited symptoms of intrusive agitated memories, anxieties daily and nightly, disturbing sleep every night, nightmares, irritability related to unwanted memories of war, and chronic anxiety about the safety of his environment, which became worse since his retirement.  A depressed mood was also present.  The examiner diagnosed the Veteran with PTSD and found that it caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Regarding relevant mental health history, the examiner indicated that the Veteran sought VA treatment approximately four times a month and took medication for anxiety, sleep, nightmares, and depressed mood.  The examiner described the Veteran as "open, cooperative, verbal, good eye contact, average intelligence, [and] goal oriented speech."  There was no evidence of suicidality or psychosis.   The examiner reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and panic attacks that occurred weekly or less often.  He also exhibited explosive verbal anger, which did get him in trouble when he was working.  He was assigned a GAF score of 55.  

On March through May 2013 VA mental health treatment notes, the Veteran was assigned a GAF scores between 52 and 55.  January and June 2013 mental health outpatient notes revealed that the Veteran's insight and judgment were moderate.  Emotional and intrusive memories as well as nightmares were reported.  He was assigned a GAF score of 52.  On September, October, and November 2013 mental health outpatient notes documented that his mood was slightly/mildly depressed, anxious, and variable.  He did not exhibit suicidal or homicidal ideations, intrusive memories, and/or nightmares.  There were no abnormalities with his thought process, memory and cognition, general appearance, attitude, behavior, insight, or judgment.  He was assigned a GAF score of 54.  

On March 2013 VA medical opinion DBQ, upon review of this Veteran's September 2012 PTSD examination and PTSD treatment records of November 16, 2012, January 25, 2013, February 8, 2013, and March 11, 2013, the examiner found repeated evidence of active symptoms of PTSD, including anxiety, which produced subjective discomfort and distraction, but not to the extent of rendering the Veteran totally unemployable due to PTSD in itself.  The examiner explained that the Veteran's GAF scores for each of the above visits ranged from 50 to 55, which indicated clear subjective discomfort, but not fully disabling or acutely dangerous levels of distress or impairment from PTSD and associated anxiety.

In light of a VA treatment record dated in April 2014, which showed that the Veteran exhibited severe psychiatric symptomatology that interfered with his ability to function and maintain independence in the community, in November 2014, the Board remanded the claim to provide the Veteran with VA examination to assess the current severity of his PTSD.  

On January 2015 PTSD DBQ, the examiner indicated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran and his wife have been married for 45 years.  He and his wife took care of his mother-in-law who lived next door.  He attended church and his grandchildren's' sporting activities.  The Veteran's PTSD symptoms included anxiety; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran completed a psychometric test, the PCL-M, which was consistent with severe PTSD.  The examiner stated that he reviewed the historical GAF ratings being 52, 53 or in the low 50's.  He reported that if he were to assign a GAF based upon the DSM-IV criteria, it would be 51 today.  

In September 2015, as the Board found that the criteria for an effective date of February 25, 2009 for the award of service connection for PTSD had been met, the Board remanded the increased rating claim again for a retrospective opinion. 

In November 2015, the Veteran was afforded a VA PTSD DBQ.  At the time of the current examination, the examiner summarized the Veteran's PTSD as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he continued to be married to his wife and that they have a "great" relationship.  He had one son who lived close by and was able often see his one daughter who lived in Texas.  He enjoyed surfing the internet, talking to old military friends, going to dinner with his wife, going to the movies and watching television.  He reported symptoms such as nightmares, intrusive thoughts, hypervigilance, avoidance of thoughts of Vietnam, anger, and feelings of detachment from others.  He had difficulty with staying asleep.  He denied any history of suicide attempts or psychological hospitalizations.  He denied any current thoughts of harming or killing himself or others.

The examiner reported that the Veteran has been experiencing severe social and occupational impairment from the February 25, 2009 award of service connection.   The examiner explained that in terms of the Veteran's social and occupational functioning in 2009, he reported an increase in intrusive thoughts about the traumatic events in 2009 after he retired.  He said that his wife noted that his symptoms increased in severity, including more nightmares, poorer sleep, intense anger, avoidance of crowds and social events, and a heightened startle response.  He noted that it was difficult for him to articulate these symptoms fully during his initial VA PTSD Compensation and Pension evaluation because the evaluator was of Asian descent, which was a trigger for him due to events that happened while he was in Vietnam.  His wife said, "at that time he didn't want to be around us and neglected jobs that needed to be done around the house.  He went out by himself a lot, to the bar, to the bowling alley."  His wife said these symptoms continued at this level of severity until 2012 or 2013 when he was started on appropriate medications.  The examiner estimated that during that time the Veteran was experiencing occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  The examiner added that a GAF score at that time would have likely been around 49.  

The examiner identified anxiety and chronic sleep impairment as symptoms that currently applied to the Veteran's PTSD.  On mental status examination, the Veteran was dressed neatly and was well kempt.  His speech was logical and goal-oriented.  He was cooperative with the evaluation process and with answering questions.  He was oriented to person, place, situation, and time.  His concentration and attention were good.  His judgment and insight were good.  He described his mood as "content."  His affect was calm and no objective distress was observed.  The examiner noted that in terms of current functioning, both the Veteran and his wife reported a vast improvement in his symptoms now that he was on the appropriate medication and participated in therapy.  He reported an overall decline in PTSD symptomology as well.  The examiner added that the Veteran's current PTSD symptoms and impairment appeared to be in the moderate range.

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 100 percent evaluation.  Although the Veteran has reported visual hallucinations, these were not described as persistent and he denied experiencing them at other points during the appeal period, also the record fails to show gross impairment in thought processes or communication, persistent delusions, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-the symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

No VA examiner found total occupational and social impairment and while M.C., a private Consulting Psychologist, reported that the Veteran had severe difficulty in attempting gainful employment because of his inability to govern his emotions even under ordinary stress and indicated that the Veteran had reclusive social tendencies and had been literally living his life through his computer and his television set, M.C. did not indicate that the Veteran's symptoms arose to cause both total occupational and social impairment sufficient to support a 100 percent disability rating.  Additionally, during that time, the Veteran reported that he did go golfing or bowling, even if only on a rare occasion and that he did get along with his wife, which is inconsistent with the kind of occupational and social impairment contemplated by the 100 percent rating criteria.   

As to social impairment, the record reflects that the Veteran has remained married to his current wife (of more than 45 years) throughout the appeal and had a "great" relationship with her and regular contact with his children and grandchildren.  See May 2009, January 2015, and November 2015 VA examination reports.  As to occupational impairment, the Board points to the May 2009 VA examination in which the examiner noted that the Veteran retired in September 2008 due to his age or duration of work and remained busy with many activities.  The September 2012 VA examiner noted that the Veteran exhibited explosive verbal anger, which did get him in trouble when he was working.  In a March 2013 VA medical opinion, the examiner indicated that the Veteran's PTSD did not cause total unemployability.  On his January 2015 VA examination, the Veteran reported that he and his wife took care of his mother-in-law who lived next door and that he attended church and his  grandchildren's sporting activities.  On January 2015 VA examination, the examiner acknowledged that the Veteran had some difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  On November 2015 VA examination, he claimed that he enjoyed talking to old military friends, going to dinner with his wife, and going to the movies, among other things.  On longitudinal review of the record, the November 2015 VA examiner reported that the Veteran has been experiencing severe social and occupational impairment from the February 25, 2009 award of service connection.  The examiner explained that in terms of the Veteran's social and occupational functioning in 2009, the Veteran reported an increase in intrusive thoughts about the traumatic events in 2009, shortly after he retired.  His wife said, "at that time he didn't want to be around us and neglected jobs that needed to be done around the house.  He went out by himself a lot, to the bar, to the bowling alley."  His wife said these symptoms continued at this level of severity until 2012 or 2013 when he was started on appropriate medications.  Even considering the symptoms that may have not initially been reported, the November 2015 VA examiner estimated that during that time the Veteran was experiencing occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating. The Veteran's GAF scores have ranged from 49 to 68.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the Veteran's GAF scores have fluctuated over time, his lowest score of 49- assigned retrospectively-is consistent with that contemplated by the assigned 70 percent rating.  See November 2015 PTSD DBQ.  In fact, the Veteran has also received GAF scores that would indicate only mild or moderate symptomatology.  Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

For the foregoing reasons, the Board finds the claim for a rating in excess of 70 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B. CAD

For the appeal periods from May 22, 2012 to March 26, 2013 and from March 26, 2013 to July 20, 2014, the Veteran's CAD has been evaluated pursuant to 38 C.F.R. § 4.104, DC 7005.  This diagnostic code evaluates arteriosclerotic heart disease (coronary artery disease), and provides a 30 percent rating when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2016).

Considering the pertinent evidence of record, the Board finds that the rating of 30 percent from May 22, 2012 to March 26, 2013, is proper.  The medical evidence of record includes a May 2012, VA treatment record in which the Veteran reported that was not feeling well and had syncope episodes for the past three weeks.  He stated that his "cardiologist says that I had another mini-stroke on the right side".  An Echocardiogram dated May 22, 2012 showed moderate concentric left ventricular hypertrophy (LVH) and an ejection fraction of 55-60 percent.  

A VA cardiology consult dated May 24, 2012 noted that the Veteran had three significant syncope events while standing.  They were of sudden onset without any prodrome symptoms.  There were no associated vertigo symptoms.  He reported sweating and pale skin.  There were no tremors, seizures, or loss of bowel or bladder continence.  Thus, because there is no evidence of more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, then a disability rating in excess of 30 percent for CAD is not warranted for the appeal period from May 22, 2012 to March 26, 2013.  38 C.F.R. § 4.104, DC 7017.

However, from March 26, 2013 to July 20, 2014, the Board finds that the Veteran's CAD was correctly rated as 60 percent disabling.  The Veteran was afforded a VA Heart Conditions DBQ on March 26, 2013.  The examiner checked "No" when asked if the Veteran has had congestive heart failure, cardiac arrhythmia, heart valve conditions, infections heart conditions, pericardial adhesions, procedures, or any other pertinent physical findings, complications, conditions, and/or signs or symptoms.  He has had a history of a myocardial infarction (MI) and an ischemic even, unknown when.  An interview based METs test revealed symptoms of dyspnea, fatigue, dizziness, and syncope with a Mets level of greater than 3 but not greater than 5.  This METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner indicated that the METs level limitation was due solely to the Veteran's heart conditions and would impact his ability to work due to dyspnea, chest pain, dizziness and fatigue with work associated at METS of 3-5.  A review of the evidence of record shows that a higher rating is not warranted.  As there is no evidence of chronic congestive heart failure, a work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, a disability rating in excess of 60 percent for CAD is not warranted for the appeal period from March 26, 2013 to July 20, 2014.  Thus, a higher 100 percent rating is not warranted for the period from March 26, 2013 to July 20, 2014.

C. Entitlement to an Earlier Effective Date for the Grant of TDIU

Regarding the effective date for the grant of a TDIU, the Board notes that during the pendency of the appeal for an increased initial rating for PTSD, the Veteran also claimed entitlement to a TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In other words, where a claim for TDIU stems from an initial disability rating, the service-connection earlier effective date regulation ought to apply by analogy.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West, 13 Vet. App. 449 (2000) does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation, and because the Court found that TDIU in this case was on direct appeal as part of the initial disability rating it was error for the Board to apply 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(1)).

Accordingly, as the claim for a TDIU is part of the Veteran's claim for service connection for PTSD, and subsequent higher initial rating, the period on appeal extends to the date of the service connection claim.  As previously noted, the Veteran has been granted service connection for PTSD from February 25, 2009. Therefore, when looking at the entire period on appeal from February 25, 2009, the Board must consider when TDIU may be assigned.

TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 4.3.

If the schedular rating threshold for a TDIU is met under § 4.16(a) and there is evidence of current unemployability due to service-connected conditions in the file, then evaluation of a claim for a rating increase should include consideration of a reasonably raised claim for a TDIU.  Norris v. West, 12 Vet. App. 413, 421 (1999). A claim for a TDIU need not be pled with specificity; it will be implicitly raised when a veteran presents evidence of unemployability and seeks to obtain a higher rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Further, the Court held that a claim for a TDIU is not a separate claim for benefits but, instead, is part and parcel of the appeal of underlying ratings where there is evidence of unemployability.  Rice, 22 Vet. App. at 453-54. 

The Veteran has been granted TDIU, effective August 17, 2012.  In a May 2013 NOD, the Veteran contends that his TDIU should be granted with an earlier effective date. 

Evidence supports a grant of TDIU, effective February 25, 2009.  The Veteran has been evaluated for PTSD, at 70 percent, effective from February 25, 2009. Therefore, from February 25, 2009, the Veteran has met the schedular requirement. 38 C.F.R. § 4.16 (a).

Moreover, the record reflects that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of PTSD from February 25, 2009.  While the Veteran has been service-connected for TDIU for the period on and after August 17, 2012, the Board finds that TDIU is also warranted for the period prior to February 25, 2009.

The Veteran's Application for Increased Compensation Based on Unemployability notes the Veteran last working in September 2008 as a cover operator.  He indicated that among other things that his PTSD symptoms, including his temperament contributed to his unemployment.  

Although the record reveals that the Veteran was awarded Social Security Administration (SSA) disability benefits for bilateral claudication status post bypass surgeries as a primary diagnosis with a secondary diagnosis of a history of a transient ischemic attack bilateral internal carotid artery stenosis, status post stenting, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Also as CAD was not service-connected until March 18, 2010 and service connection for peripheral vascular disease of the bilateral lower extremities was not awarded until August 17, 2012, these issues have no bearing on assigning an effective date of February 25, 2009 for entitlement to a TDIU.  

In considering the additional evidence of record, the Board again notes that in November 2009, M.C., a private Consulting Psychologist, found that the Veteran revealed severe difficulty in attempting gainful employment because of his inability to govern his emotions even under ordinary stress.  When asked to provide a retrospective opinion since the date of service connection for PTSD on February 25, 2009, the November 2015 VA examiner indicated that from 2009 to 2013, the Veteran was experiencing occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  The examiner also assigned a GAF score of 49, which was indicative of serious impairment in occupational functioning (e.g., unable to keep a job).  

Therefore, the evidence of record warrants an earlier effective date of February 25, 2009, for the award of TDIU.  The evidence of record indicates that the Veteran has been unemployed, receiving consistent treatment, and unable to work since February 25, 2009, the date of service connection for PTSD.  Therefore, for these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that given the impact of the Veteran's service-connected PTSD, and his unemployment since February 25, 2009, the Board finds that the Veteran has been unable to secure and maintain substantially gainful employment due to his service-connected PTSD, and an earlier effective date of February 25, 2009 is granted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating in excess of 70 percent for PTSD, is denied.

A disability rating in excess of 30 percent from May 22, 2012 to March 26, 2013 and in excess of 60 percent from March 26, 2013 to July 20, 2014 for CAD, is denied. 

An effective date of February 25, 2009, but no earlier, for the award of entitlement to TDIU is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


